Title: Abigail Adams to Mary Smith Cranch, 7 May 1798
From: Adams, Abigail
To: Cranch, Mary Smith


          
            my dear sister
            Philadelphia May 7th 1798
          
          mr Black got here on thursday night. I was rejoiced to see him. it seemd next to being at home. I yesterday received your Letter of April 29th. I had heard before both of Sukys’ death and my dear little Mary’s. I felt hers the more sensibly, because she was more endeared to me from having been more with me than either of the other Children. my Heart is grieved for mr & Mrs smith who for this month past have seen one continued scene of affliction from the repeated Bereavements of Friends, and Relatives. if any thing can effectually wean & detach us from this world, it is the loss of those who render Life pleasent and agreable to us. yet we are apt to cling closer to those which remain, and Even What are call’d Mrs Thrails three warnings in her dialogue between death and Man, are insufficent too frequently to find us ready to depart, loss of Limbs, loss of sight & loss of Hearing— I recollect my Mother once Said to me after she was Eighty four years old, I really believe if I was now sick, I should want to get well again— so strong a principle is the Love of Life, if it was not for the sure and certain hope of a superiour state of existance beyond this transitory scene of Noise Bustle pain & anxiety—We should be of all beings the most misirable— The Present state of the world exhibits in the Revolution of France one of the most astonishing spectacles ever acted upon the stage to scourge the Nations of the Earth. Voltair Predicted that Popery should be overturnd by Atheism.— what is to be our future Lot, and destiny, remains to be unfolded— I hope we may still Continue to be “that happy people saved of the Lord” that we were sinking into a state of Langour of Supineness of Effimanancy & Luxery is but too evident from our Standing in need of such severe & repeated Scourging to arouse us to a sense of danger; and to compell us to rise in defence of our Religion our Liberties & independance. We are to day at 12 oclock to have a moveing and stricking spectacle, no less than between 7 & 8 Hundred young Men from 18 to 23 in a Body to present an address— upon this occasion the President puts on his uniform, and the whole House will be thrown open to receive them. a number of Ladies will be present upon the occasion with me. the address and replie will appear in the paper and I will send it you—
          I was pleasd with mr Nortens choice of a Text for the Subject of

his Fast Sermon. Peter I see in his paper of Saturday has been thinking upon the same subject that Man is a very extraordinary Creature. when he pleases he writes admirably, and is the greatest Scourge of the french Faction which they have in the Country. his shafts are always tipt with wit, and his humour is such as frequently to excite more of good than ill.
          I inclose to you a number of Letters from my son’s; Some I have sent for mrs Johnson to read, who has not yet received any Letters. mrs Johnson in her last Letter writes me, that mr Johnson had invited mr Cranch to come to George Town and take an office vacant by the death of a mr Cook a Nephew of mr Johnsons. she says mr Johnson had put all his papers into mr Cranchs Hands. I hope mr Cranch will find in mr Johnson an alleviation for the loss of mr deakings. has he written you any thing upon the subject? mr Greenleaf has liberty to go out daily which he does. he may be attended by an officer, and I believe he is—but his confinement is not close as it was— I have ever been an advocate for his intentions, but it is very hard for those who are smarting under the presure of a loss of all they possesst, and that without the least beneifit derived from him, to be reduced with their Families, from affluence, to poverty and indigence, to refrain from bitter reflections, and imputations inconsistant with candour and a confidence in the integrity of his heart. I never knew untill this week, that our Friend mr Smith of Boston was a looser by him to the amount Eighteen thousand dollors— do not however mention it to mr Smith, as he never hinted the thing himself to me— What a Besom of destruction is this Spirit of Speculation?
          I hope our people will proceed with the buildings as tho I was to be at Quincy the beginning of June. I regreet as the Roof is raised that the building was not continued the whole length of it, but the dr did not think of so extensive a plan, any more than I did at first, and the plan which he writes that he inclosed, to me never came to Hand— let me know how it progresses— have you got the Box I sent to Betsy? the weather has been as Hot for this fortnight past as it was last year in June. the Country looks delightfull. I ride almost every day and enjoy it. I fear we shall be detaind here much longer than I wish. I would have the building painted a stone coulour, and I hope the dr poor man if he is able will have the out side of the House painted over white as it now is, but it wants a new coat— I wish the dr would try calomil upon himself. I have a great opinion



of its efficacey. return me the Letters as soon as you have read them— Love & respects to all inquiring Friends from Your / affectionate sister
          
            A Adams
          
        